Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the action entered on July 14, 2020.
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Zeng et al. (USPG 2015/0350144 A1) and Silberman et al. (USPG 2019/0019,213 A1) which teach using artificial intelligence to improve email marketing campaigns by finding the best time of day to send them and optimize the language but they were not explicit about limiting the historical data by a particular time frame and having an account that satisfies a predetermined condition.
Regarding claims 1, 16, and 18
Zeng and Silberman taken individually or in combination with other prior art of record fails to teach or render obvious limiting the historical data by a particular time frame and having an account that satisfies a predetermined condition.
Regarding all other claims:
	Since claims 2-15, 17, 19, and 20 are dependent upon claims 1, 16, or 18 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:


(571) 273-6705	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696